Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on September 3, 2021.  There are fourteen claims pending and nine claims under consideration. Claims 26, 28 and 32-34 have been cancelled.  Claims 30, 31 and 35-37 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. ‘
Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 contains the term “within” twice in lines 6 and 7. One of the two terms should be removed. Applicant is required to correct the improper punctuation in the claim.  No new matter is permitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 recites the limitation “…wherein B is selected from C3-5-
heteroalkyl, phenyl, C5-C6-heterocyclyl and C1-5 alkylene, wherein said C1-5 alkylene group may independently be substituted by alkyl.”  in lines 1-3. Claim1. From which claim 4 is dependent, only permits the B term to be alkyl. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 recites the limitation “…R is absent or is hydrogen; or R forms together with the nitrogen atom, to which it is attached a heterocyclic ring of group B;…” in lines 8 and 9. From which claim 6 is dependent, only permits the B term to be alkyl. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
	Claims 1, 7, 22-24, 27, 29 and 38 are allowed.
	Claims 4 and 6 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699